DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant elected Group 3 claims 11 – 20.  Claims 1-10 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 02/11/2022.  The restriction is made FINAL.

Prior art of Record
The prior art made of record in this office action shall be referred to as follows;
U.S. 2005/0287386 Sabol et al. (‘Sabol hereafter), 
U.S. 2016/0305271 Schmidt et al. (‘Schmidt hereafter),
U.S. 11,199,456 DeMuth et al. (‘DeMuth hereafter), 
Sensors: Temperature Mapping of 3D Printed Polymer Plates: Kousiatza et al. (‘Kousiatza, hereafter). Published 02/24/2017
The above references will be referred to hereafter by the names or numbers indicated above. 

Claim status:
Claims 11 – 20 are allowed.
Claims 1 – 10 have been canceled.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Andrew J. Plummer (66400) on 03/07/2022

The application has been amended as follows: 

Claims 1 – 10 have been canceled.

Claim 11. (Examiner Amended) A method for determining a temperature of an object (150), 
the method comprising: 
printing the object using a three-dimensional (3D) printer, wherein the object comprises greater than 50% metal; 
measuring the temperature of the object using a first temperature sensor  while the object is being printed by the 3D printer, 
wherein the first temperature sensor is in contact with the object; and 
measuring the temperature of the object using the first temperature sensor  after the object has been printed by the 3D printer. 

Reasons for Allowance
Claim[s] 11 is/are allowed.   The following is a statement of reasons for the indication of allowable subject matter:  The prior art does not anticipate nor render obvious the combination set forth in the independent or dependent claims, specifically does not show: “printing the object using a three-dimensional (3D) printer, wherein the object comprises greater than 50% metal; measuring the temperature of the object using a first temperature sensor while the object is being printed by the 3D printer, wherein the first temperature sensor  is in contact with the object; and measuring the temperature of the object (150) using the first temperature sensor (130) after the object has been printed by the 3D printer. 

The closest prior art is as cited were ‘Kousiatza, ‘Sabol, ‘DeMuth & ‘Schmidt.  
‘Kousiatza, teaches: fabricating 3D physical objects directly from computer aided design files using a Stratays Fuesed Deposition Modeling (FDM), using real time monitoring and evaluation and control of the final parts, and investigates temperature distributions developed during the FDM building process. Further, temperature changes were achieved by embedding temperature measuring sensors at various locations into 
‘Kousiatza, does not teach the object is made of metal.
‘Sabol, teaches: measuring the temperature during the operation of the object/ component, and embedded sensors.
 	‘Sabol, does not teach: Additive manufacturing or 3D printing.
‘DeMuth, teaches: metal, 3D structure, additive manufacturing, 
‘DeMuth, does not teach: a final temperature or a temperature after the object has been printed by the 3D printer.
‘Schmidt, teaches: sensors embedded, additive forming.
‘Schmidt, does not teach: measuring the temperature of the object during the manufacturing process.
Neither of these references provides an object made of metal, manufactured using an Additive Manufacturing method, and measures the temperature of the object during the manufacturing process and after it has been manufactured using the Additive Manufacturing method.  Also, neither of these references anticipates nor renders obvious the combinations of limitations mentioned above.  To modify the prior art would require improper hindsight and furthermore would destroy the workability of the references cited.  Claims 12 - 20, are also allowed because they are dependent on claim 11.  



Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Examiner encourages Applicant to fill out and submit form PTO-SB-439 to allow internet communications in accordance with 37 CFR 1.33 (MPEP 502.03).  Should the need arise to perfect applicant-proposed or examiner’s amendments, authorization for e-mail correspondence would have already been authorized and would save time.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAWRENCE AVERICK whose telephone number is (571)270-7565. The examiner can normally be reached 8:00AM - 3:00PM M- F ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David P. Bryant can be reached on 571-272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-

/LAWRENCE AVERICK/Primary Examiner, Art Unit 3726                                                                                                                                                                                                        
03/08/2022